DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of Record fails to teach nor suggest the claimed combination of a first node device for a Storage Area Network (SAN), wherein the first node device is connected to a second node device to form a node device group, the first and the second node devices have a first datum and a second datum respectively, and the first and the second data have the same content, and the first node device comprises: an SAN server including: a first Baseboard Management Controller (first BMC); and a processing module including a Linux program arbiter and a plurality of PCI express (PCIe) interface units; and a disk array configured to be electrically connected to a respective one of the plurality of PCIe interface units and store therein the first datum, wherein: the first BMC monitors a hardware state of the processing module for performing a remote control; and the Linux program arbiter communicates with the second node device and includes: a write protection unit allowing a first request for overwriting the first datum from the first node device, and preventing the second datum from being overwritten when receiving the first request; and an unlocking unit causing the second node device to unlock the second node device after the first datum is overwritten by a third datum and the unlocking unit causes the second node device to replace the second datum with the third datum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bordoli et al. [US 2018/0101316]; Managing Disaster Recovery Replication for Storage Volumes.  Discloses a host, a SAN volume controller, and a RAID storage system connected to a redundant SAN fabric comprising a fault tolerant arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133